Matter of Raymond v Raymond (2016 NY Slip Op 00198)





Matter of Raymond v Raymond


2016 NY Slip Op 00198


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2015-00468
 (Docket No. O-24700-11)

[*1]In the Matter of Alena Raymond, respondent, 
vKednel Raymond, appellant.


David Laniado, Cedarhurst, NY, for appellant.
Carol Kahn, New York, NY, for respondent.

DECISION & ORDER
Appeal from an order of protection of the Family Court, Kings County (Maria Arias, J.), dated December 9, 2014. The order of protection, after a hearing, inter alia, directed Kednel Raymond to stay away from the petitioner until and including December 8, 2019.
ORDERED that the order of protection is affirmed, without costs or disbursements.
The order of protection, which directed the appellant, inter alia, to stay away from the petitioner, was reasonably necessary to enable the petitioner to have meaningful protection (see Matter of Silva v Silva, 125 AD3d 869, 870; Matter of Miloslau v Miloslau, 112 AD3d 632, 633). Moreover, there was sufficient evidence to support the finding of the existence of aggravating circumstances (see Family Ct Act § 827[a][vii]; Matter of Malik v Syed, 133 AD3d 761; Matter of Rankoth v Sloan, 44 AD3d 863, 864; Matter of Charles v Charles, 21 AD3d 487). The appellant's remaining contentions are without merit.
Accordingly, the Family Court properly determined that the order of protection should remain in effect for a five-year period (see Family Ct Act § 842).
RIVERA, J.P., DILLON, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court